Title: From George Washington to John Sinclair, 20 January 1799
From: Washington, George
To: Sinclair, John

 

Sir
Mount Vernon 20 Jany 1799

On the 10th of last July I had the honor to write you a pretty long letter on various subjects—and hearing, some considerable time afterwards, that the Ship (Suffolk) by which it had been sent, was Captured by a French Cruiser, from whence none of my letters ever reach[ed] their Address—I did, not long since, transmit a duplicate; which, though unaccompanied with the early Wheat that the above Vessel contained, I hope has met a better fate.
I wish also that the proceedings of the National Board of Agriculture, which you informed me It had the goodness to direct should be neatly bound, and sent to me, may not have fallen into the same rapacious hands, as they have never been received.
It is now sometime since I had the honor to receive your favor of the 6th of June, accompanying “The history of the origin and progress of the Statistical account of Scotland” for which I pray you to accept my best thanks. That letter should not have remained so long unacknowledged had it not been received a few days before I commenced a journey to Philadelphia on business with the Secretary of War, where I was detained near seven weeks, & so closely occupied in the matters which carried me there, as to render all Minor considerations inadmissible.
It is not for me, Sir, to express any opinion with respect to the change in the Presidency of the National Board of Agriculture. I have no doubt but that Lord Somerville is a very meritorious character, and well deserves the honor to which he is Elected. I am also perfectly well satisfied that no one as far as my opportunities have enabled me to judge—could fill that office with more zeal—more honor to himself—and more usefulness to the Public, than Sir John Sinclair; and none who will merit in a higher degree than himself, the thanks he has received—Happy is it then for the Nation, to possess such characters to chuse from.
No one is more deeply impressed than I am, of the importance of National encourage⟨mt⟩ to Agriculture. No one can approve more of such an Institution as you have been the promoter of than myself. Nor no one who wishes more ardently than I do, to see such a measure adopted in the United States. but we must look I fear, to a more tranquil period for the accomplishment of it; Endeavouring in the mean while, to draw all the advantages we can

from the labours of others. With great respect, and sincere esteem & regard I have the honor to be, Sir, Your Most Obedient, and Obliged Hble Servant

Go: Washington

